Broyles, P. J.
1. While a mortgage covering a stock of goods, changing in specifics, covers also additional goods purchased in the usual course of business to replenish the stock and to keep the business going (Civil Code, § 3256; Powers v. Georgia-Florida Grocery Co., 7 Ga. App. 592 (67 S. E. 685); In re Caldwell, 178 Fed. 377), there is no such statutory provision where the original stock of goods is sold under- a conditional bill of sale wherein the title is reserved in the vendor. See Clarice v. McNatt, 132 Ga. 610 (64 S. E. 795, 26 L. R. A. (N. S.) 585); Loving Pub. Co. v. Johnson, 58 Tex. 273 (4 S. W. 532).
*731Decided January 31, 1918.
Certiorari; from Bibb superior court — Judge Mathews. July 28, 1917. '
G. H. Garrett, for plaintiff in error. Walter DeFore, contra.
_2. Under the ruling in the preceding note, and the agreed statement of facts in this case, the judge of the municipal court of Macon, presiding by agreement without the intervention of a jury, did not err in finding the property subject to the plaintiff’s execution, and in ordering the execution to proceed against the property.
' 3. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Bloodworth and Hartwell, JJ., concur.